Citation Nr: 1340714	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  09-15 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee strain with arthritis for the period from September 29, 2004, through August 30, 2010.  

2.  Entitlement to a rating in excess of 10 percent for left knee strain with arthritis for the period from August 14, 2008, through August 30, 2010.  

3.  Entitlement to an initial (compensable) rating for bilateral post surgical scars associated with total knee replacement (TKR) surgeries to include soft tissue irritation.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to December 1984.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Board videoconference hearing was held in July 2013 before the undersigned Acting Veterans Law Judge, sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  

At the Board hearing, the Veteran indicated that she wished to withdraw the issues of entitlement to ratings in excess of 30 percent for TKR of the knees.  Accordingly, those claims are not currently in appellate status before the Board.  

The following determinations are based on review of the Veteran's claims file in addition to her Virtual VA "eFolder."  


FINDINGS OF FACT

1.  Throughout the period in question from September 29, 2004, through August 30, 2010, the Veteran's right knee disability has been manifested by no greater than objective pain, slight limitation of flexion with only minimal additional limitations upon repeated use in 2004 but not thereafter, and without evidence of subluxation, instability or ankylosis.  

2.  Throughout the period in question from August 14, 2008, through August 30, 2010, the Veteran's left knee disability has been manifested by no greater than objective pain, slight limitation of flexion and without evidence of additional limitations upon repeated use, and no evidence of subluxation, instability or ankylosis.  

3.  The Veteran has bilateral superficial, linear scarring of the knees that is tender and painful, but does not cause additional functional impairment.  


CONCLUSIONS OF LAW

1.  For the period from September 29, 2004, through August 30, 2010, the criteria for an evaluation in excess of 10 percent for the Veteran's right knee strain with arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5010-5260 (2013).  

2.  For the period from August 14, 2008, through August 30, 2010, the criteria for an evaluation in excess of 10 percent for the Veteran's left knee strain with arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, DCs 5010-5260 (2013).  

3.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a single 10 percent rating, but no higher, for scars, residuals of bilateral TKRs, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.118, DCs 7800-7805 (2013).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (dated in August 2008, December 2009, April 2010, August 2010, September 2010, April 2011, May 2011, and January 2013) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate her claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  The information and evidence associated with the claims file consist of her service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements and testimony from the Veteran and representative.  There is no indication that there is any additional relevant evidence her to be obtained by either VA or the Veteran.  

The Board further notes that the Veteran was accorded VA medical examinations in February 2013 and May 2013 which, as detailed below, addressed the severity of scar and knee symptoms, respectively.  The Veteran submitted color photographs of her bilateral knee scars in August 2013.  Additional VA examination is not necessary.  

The appellant was afforded the opportunity to testify before a VLJ in July 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2012) requires that the decision review officer (DRO) or VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ elicited testimony necessary to determine the nature of the appellant's claim regarding entitlement to increased ratings regarding bilateral knee disorders and associated scars from TKR surgeries.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  

Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through her testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate her claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2013).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Pertinent Laws and Regulations 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her or her ability to function under the ordinary conditions of daily life, including employment, and by comparing her or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Separate Diagnostic Codes ("DC") identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).  

The veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2013).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue, and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2010).  

The evaluation of the same disability under various diagnoses, known as "pyramiding," is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2013).  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  Id.  

With regard to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2013).  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  

The Court has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 C.F.R. § 4.40 (2012).  Furthermore, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The fact that the revised criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

The Board notes that the words "slight," "moderate" and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, so that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue. Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.2, 4.6 (2013).  

For VA compensation purposes, normal flexion of the knee is to 140 degrees, and normal extension is to zero degrees.  38 C.F.R. § 4.71a, Plate II (2013).  

Entitlement to a rating in excess of 10 percent for right knee strain with arthritis for the period from September 29, 2004, through August 30, 2010, 
and 
Entitlement to a rating in excess of 10 percent for left knee strain with arthritis for the period from August 14, 2008, through August 30, 2010.

The Veteran's right and left knee strain with arthritis have been evaluated pursuant to 38 C.F.R. § 4.71a, DCs 5010-5260.  Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the specific basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2013).  

Under DC 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis under DC 5003.  Pursuant to DC 5003, degenerative arthritis (hypertrophic or osteoarthritis), established by X-ray findings, will be evaluated on the basis of limitation of motion under the appropriate DC for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by such findings as swelling, muscle spasm or satisfactory evidence of painful motion.  Id; see also 38 C.F.R. § 4.59 (2012); Hicks v. Brown, 8 Vet. App. 417, 420 (1995) (citing Litchenfels v. Derwinski, 1 Vet. App. 484, 488 (1991)).  

Under DC 5260 (leg, limitation of flexion), a noncompensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees.  Finally, a 30 percent evaluation applies where flexion is limited to 15 degrees.  

Under DC 5261 (leg, limitation of extension), a noncompensable evaluation is assigned where extension is limited to 5 degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees.  Greater evaluations are provided for greater limitation of extension.  

Separate ratings under DC 5260 and DC 5261, both currently codified under 38 C.F.R. § 4.71a, may be assigned for disability of the same joint.  Specifically, where a veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

A claimant who has arthritis and instability of the knee may be rated separately under DC 5003 and DC 5257 (recurrent subluxation or lateral instability); rating a knee disability under both of these codes does not amount to pyramiding under 38 C.F.R. § 4.14 (2012).  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability.  

The Veteran contends that her right and left and knee disabilities warrant ratings in excess of 10 percent for the periods in question.  Specifically, it is claimed that a rating in excess of 10 percent is warranted for the right knee period for the period from September 29, 2004, through August 30, 2013, and in excess of 10 percent for the left knee for the period from August 14, 2008, through August 30, 2013.  

The Veteran recently testified in support of her claims in July 2013.  She said that for the periods in question, the pain in her knees was increased in severity.  She had trouble walking and sometimes used a cane.  She tried cortisone shots but they didn't work.  She was on numerous medications which also didn't help.  She was unable to bend down, and she reported instability in the knees.  Her lifestyle was definitely decreased due to her knee symptoms.  She testified that it did not seem logical to only receive ratings of 10 percent when she was in such pain as evidenced by the fact that she underwent TKR surgeries.  

Background

Service connection for the right knee condition was established upon rating decision in July 2006 at 10 percent from September 29, 2004.  The grant was based on the fact that the Veteran injured her right knee during service.  Upon post service VA examination in December 2004, she described achiness and stiffness in the right knee.  She wore a knee brace and could walk about 2-3 blocks at a stretch.  She had difficulty using stairs.  There was no history of instability of the knee, and her activities of daily living were listed as independent.  On physical examination, there was tenderness along the suprapatellar margin of the right knee.  ROM was listed as 0 degrees of extension and 60 degrees of flexion with pain.  There was a negative drawer sign and negative McMurray sign.  There was no laxity of the right knee joint noted.  X-rays showed minimal narrowing of the joint space diagnosed as degenerative joint disease (DJD).  

In an October 2008 rating action, the 10 percent rating for the right knee was confirmed, but service connection was established for the left knee condition as secondary to the service connected right knee condition, and a 10 percent rating was assigned, effective from August 14, 2008.  Evidence considered at that time included the results of VA examination conducted in September 2008 which showed complaints of bilateral knee pain which she described as moderate.  She presented with a mild antalgic gait but did not use a cane or other ambulatory device.  She reported difficulty with prolonged standing or walking, using stairs, climbing, or squatting.  

ROM of both knees was from 0 to 100 degrees.  There was evidence of mild or minimal pain of both knees from 90 degrees to 100 degrees.  With repetitive use times three, the ROM was not additionally limited by pain, fatigue, weakness, or lack of endurance.  The Veteran denied any flare-ups in regards to her bilateral knees conditions.  There was no instability noted in either knee.  X-rays showed bilateral arthritis.  

Private records show that in January 2010, the Veteran underwent bilateral magnetic resonance imaging (MRI) of both knees.  The right knee showed patellar chondromalacia with effusion, osteonecrosis of the anterior lateral femoral condyle, and degenerative arthritis.  There was no internal derangement.  The left knee showed patellar chondromalacia, no tears, degenerative arthritis, and a small Baker's cyst.  She was injected with cortisone in each knee for her complaints.  

When examined by VA later in January 2010, the Veteran continued to complain of bilateral knee pain that was constant but dull.  She denied any weakness, stiffness, or fatigability in the knees at rest.  She said that her knees gave out one to two times per day, but did not lock with ambulation.  She did not use assistive devices for ambulation.  She continued to work without impediment as she had a desk job.  ROM of both knees was from 0 degrees of extension to 120 degrees of flexion.  She experienced mild pain on motion in both knees upon flexion from 110 to 120 degrees.  She also experienced mild pain in both knees at the end of extension at 0 degrees.  With repetitive use times three, there was no additional loss of function of both the knee joints from pain, fatigue, weakness, or lack of endurance.  She stated that she occasionally had flare-ups that were worse in the right knee than the left.  The cold and damp temperature caused such flare-ups.  She said that standing for more than a half hour, walking for more than ten minutes, climbing more than one flight of stairs, lifting objects weighing in excess of 40 pounds, and kneeling on both knees resulted in severe flare-ups of her bilateral knee conditions.  

The examiner noted that there was no instability of the knee joints.  Drawer and McMurray signs were negative for both knee joints.  There was moderate crepitation on active and passive ROM of the right and left knee joints.  There was no swelling or tenderness in the joints.  The final diagnoses included chronic moderate right knee strain that was clinically stable at the time of this exam; mild degenerative arthritis of the right knee; chronic mild to moderate left knee strain that was clinically stable at time of this exam; and bicompartmental degenerative arthritis of the left knee.  

Private records show that the Veteran had additional cortisone injections due to bilateral knee pain in February and March 2010.  She was admitted to a private hospital on August 30, 2010, where she underwent bilateral TKR surgeries.  

Analysis

Based on a review of the record, the Board finds that the criteria for a disability evaluation in excess of 10 percent for right knee strain with arthritis for the period from September 29, 2004, through August 30, 2010, is not warranted.  Moreover, the criteria for a disability evaluation in excess of 10 percent for left knee strain with arthritis for the period from August 14, 2008, through August 30, 2010, is also not warranted.  

As previously noted, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis under DC 5003, which is rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  A rating of 10 percent is warranted for each major joint or group of minor joints affected by limitation of motion objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In this case, the clinical evidence shows that, throughout the periods on appeal, whether the right or left knee, the Veteran showed only slight limitation of motion.  As such, higher disability evaluations for the periods in question are not warranted under either DC 5260 or 5261.  

Moreover, although the Veteran asserts that she is entitled to higher evaluations for her right and left knee conditions due to subjective complaints of pain and giving way, as discussed above, the objective medical evidence indicates that, during the periods on appeal, she was never found to manifest any of these symptoms.  While the probative evidence shows that she reported increased pain with some ROM testing, she simply does not have pain that limits her ROM in either knee to any significant extent.  The current 10 percent ratings are based on degenerative arthritis established by X-ray findings and are the maximum available ratings with only slight limitation of motion.  Unfortunately, with the clinical findings demonstrated during the periods in question, the Veteran does not warrant a higher disability rating for either knee.  

In addition, the Board has also considered whether other DCs are applicable to the Veteran's bilateral knee disabilities.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular DC is "completely dependent on the facts of a particular case.").  

The remaining DCs relating to knee disabilities include DC 5256 (ankylosis), 5257 (for recurrent subluxation or lateral instability), 5258 (for cartilage, semilunar, dislocated, with frequent episodes of "locking" pain and effusion into the joint), 5259 (for cartilage, semilunar, removal or, symptomatic), 5262 (impairment of tibia and fibula) and 5263 (for genu recurvatum).  However, as discussed above, despite the Veteran's self-reports of instability of the bilateral knees, there is no clinical evidence of recurrent subluxation or lateral instability, dislocated, semilunar cartilage with episodes of "locking" pain and effusion into the joint, or acquired, traumatic genu recurvatum for either knee.  As such, these DCs are not applicable.  

With regard to assigning a higher disability rating or ratings based on functional loss as was contemplated by the Court's holding under DeLuca v. Brown, again, the Board has considered the Veteran's reported symptoms due to her bilateral knee disabilities.  However, the Board notes that the 10 percent disability rating currently assigned for each knee under DC 5010 already contemplates the potential problems associated with arthritis or patellofemoral syndrome, such as pain with motion.  Significantly, however, the VA examinations revealed no additional limitation of motion resulting from repetitive use that would meet the criteria for higher ratings under diagnostic codes 5260 or 5261.  As such, the Board finds that the 10 percent ratings currently assigned bilaterally already contemplate the degree of functional loss demonstrated for the periods in question.  

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1) (2012), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Board concludes that the Veteran's service connected bilateral knee disabilities are not so unusual or exceptional in nature as to render the assigned schedular ratings inadequate.  The Veteran's disabilities have been evaluated under the applicable DCs that have specifically contemplated the level of the Veteran's occupational impairment caused by the disorders.  Moreover, there is no evidence that her disabilities have caused marked interference with employment or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Although she has reported that she had difficulty with kneeling and climbing stairs during the periods in question, she nonetheless was able to perform her job duties and independently perform her activities of daily living throughout the appeals periods.  Accordingly, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337(1996).  

In summary, although the Board is truly sympathetic to the Veteran's concerns, as discussed above, schedular evaluations for knee strains with arthritis are based on application of the Rating Schedule to the symptoms demonstrated based on the evidence of record.  As such, the Board concludes that the evidence of record is against the Veteran's claims of entitlement to a disability evaluation in excess of 10 percent for right knee strain with arthritis for the period from September 24, 2004, through August 30, 2010, and for left knee strain with arthritis for the period from August 14, 2004, through August 30, 1010.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The assignment of staged ratings is not for application.  Hart v. Mansfield, 2S1 Vet. App. 505 (2010).  

Entitlement to an initial (compensable) rating for bilateral post surgical scars associated with TKR replacements to include soft tissue irritation.

The Veteran's scars are rated under 38 C.F.R. § 4.118, DC 7802.  Scars are evaluated pursuant to DCs 7800, 7801, 7802, 7804, and 7805.  

DC 7800 governs scars of the head, face or neck and provides a 10 percent rating when the scar has one characteristic of disfigurement.   

Under DC 7801, which governs scars involving areas other than the head, face, or neck, that are deep or nonlinear a 10 percent evaluation is assigned when the area or areas exceed six square inches (39 square centimeters).  A 20 percent evaluation is assigned when the area or areas exceed 12 square inches (77 square centimeters).  Note 1 provided that a deep scar is one associated with underlying soft tissue damage.  

Under DC 7802, scars, other than the head, face, or neck, that are superficial and nonlinear, and that involve area or areas of 144 square inches (929 sq. cm.) or greater are assigned a 10 percent rating.  Note 2 under the DC provided that a superficial scar is one not associated with underlying soft tissue damage.  

DC 7804 assigns a 10 percent rating for one to two scars that are unstable or painful.  A 20 percent rating is assigned for three to four scars that are unstable or painful, and a 30 percent rating is warranted where there are five or more painful scars.  

DC 7805 provides that that any disabling effects from the scars not evaluated under DC 7800-7804 are to be rated under an appropriate DC.  


Background

By way of history, the RO granted service connection for scars of both knees, post surgical, as secondary to the service-connected TKRs to include soft tissue irritation in an April 2013 rating decision.  A noncompensable rating was assigned, effective from August 30, 2010.  The Veteran has appealed this noncompensable rating, asserting that they are extremely disfiguring as they are quite large.  

When examined by VA in February 2013, the right TKR scar was noted to be superficial, nontender and nonpainful.  It was described as a smooth vertical scar in the right anterior knee which measured 17 cm in length and had a variable width of 0.5 to 0.8 cm.  The scar was minimally depressed and was not adherent to the underlying tissue.  There was mild keloid formation at the scar site, but there was no inflammation or edema.  There was mild to moderate disfigurement from the scar.  It was hyperpigmented when compared to the surrounding skin.  There was no loss of function from this scar.  

The left TKR scar was superficial, nontender, and nonpainful. It was described as a smooth vertical scar located on the left anterior knee which measured 16 cm in length and had a variable width of 0.5 to 0.8 cm.  The scar was minimally depressed and was not adherent to the underlying tissue.  There was mild keloid formation at the scar site, but there was no inflammation or edema.  There was mild to moderate disfigurement from the scar.  It was hyperpigmented when compared to the surrounding skin.  There was no loss of function from this scar.  

Upon VA examination in May 2013, it was noted again that the scars were not tender or unstable.  

At the July 2013 hearing, the Veteran reported that her scars were painful and burned and were now keloid.  (Hrg. tr. at pg. 10.)  

Added to the record in August 2013 was a private physician's report noting that the Veteran's scars from TKR surgery were large and painful and now included disfiguring keloids.  Clothing wear which rubbed on the keloids caused her pain.  She felt incapable of wearing shorts or bathing suits because of the appearance of the scars.  

Also added to the record in August 2013 were color photographs of the Veteran's knee scars which have been considered.  

Analysis

Despite the VA reports above, which note that the Veteran's scars are not tender or unstable, she has reported on more than one occasion that not only are her knee scars disfiguring but they are also painful and burn.  This fact is corroborated by a private physician's examination report.  She is competent to report her symptoms of pain and tenderness in the regions of her scars.  Therefore, the Board finds that, as there are two painful scars, one on each knee, as a residual of TKR surgery, a single 10 percent rating is warranted pursuant to DC 7804 for scars.  

The Board has considered whether a higher or separate rating for scars is available under DCs 7800, 7801, 7802, and 7805; however, none of the criteria are applicable.  The Veteran's scars do not affect her head, face, or neck.  The scars are not deep or nonlinear and there is no evidence of functional impairment due to the scars themselves.  

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun, supra.  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Id. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The discussion above reflects that the symptomatology associated with the Veteran's disability is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluation.  There is no characteristic or manifestation shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  The Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that her symptoms have otherwise rendered impractical the application of the regular schedular standards.  The evidence of record does not show that these scars have impacted her ability to work, let alone caused a marked interference with employment.  Therefore, referral for consideration of an extraschedular rating for the disability on appeal is not warranted.  38 C.F.R. § 3.321(b)(1) (2013).  

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's TKR scars, as her symptoms have been primarily the same throughout the appeal period.  The Board finds that a 10 percent rating for the scars is warranted throughout the appellate term from August 30, 2010.  In reaching this decision, the Board has favorably applied the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b) (2013).  















ORDER

Entitlement to a rating in excess of 10 percent for right knee strain with arthritis for the period from September 29, 2004, through August 30, 2010, is denied.  

Entitlement to a rating in excess of 10 percent for left knee strain with arthritis for the period from August 14, 2008, through August 30, 2010, is denied.  .  

Entitlement to an initial 10 percent rating for bilateral post surgical scars associated with TKR surgeries to include soft tissue irritation, is granted, subject to the law and regulations governing the payment of monetary benefits.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


